DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 07/02/2020, with respect to the rejections of claim 1, 34, 44, 55, 59, and their respective dependent claims, under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. (a)(2), have been fully considered and are persuasive, due to the amendments now requiring the second comparison algorithm using a second template that is different from the first template, wherein the second template is used to identify changes of second heartbeat-specific morphology parameters referring to S-waves and/or Q-waves only.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Zhang et al (US 2010/0249627 A1) and Rothenberg (US 2009/0259124 A1).
Claim Objections
Claims 15, 16, and 32 are objected to because of the following informalities:  Claims 15, 16, and 32 are dependent on cancelled claim 2.  Appropriate correction is required. For examination purposes, Examiner will assume that claims 15 and 32 depend on currently pending claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10-12, 15-17, 19-20, 22-23, 26-31, 33-37, 40-44, and 55-60 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2010/0249627 A1, hereinafter “Zhang”) in view of Rothenberg (US 2009/0259124 A1, hereinafter “Rothenberg”) (both previously cited).
Regarding claims 1 and 34, Zhang shows a device and method of using, comprising a first electrode pair and a second electrode pair having a different distance between its electrodes 

Examiner considers Zhang to show wherein the first comparison algorithm uses a first template, and wherein the second comparison algorithm uses a second template different from the first template, so that different templates are used to analyze the obtained cardiac signals for determination of the type of tachycardia by comparing the signals for patterns and changes indicating the type of tachycardia (para. 0020, 0026-0029, 0058, 0068-0073, 0079-0084 describing the different analysis algorithms or “techniques”, so that one algorithm performed can be considered a first comparison algorithm and another of the algorithms performed can be considered a second comparison algorithm, for example, one of weighting, para. 0028 and one of probability and threshold values, para. 0029). Zhang shows wherein the first comparison algorithm is configured to compare the first cardiac signal to the first template to identify changes of first heartbeat-specific morphology parameters referring to negative waves and to positive waves, and determination of positive and negative waves (para. 0078-0083). 
Zhang lacks explicitly showing that the obtained cardiac signals are being separately analyzed by two different analysis algorithms/templates, although Zhang shows motivation to customize analysis applied to a particular given waveform. Zhang lacks showing the second comparison algorithm that is configured to compare the second cardiac signal to the second template to identify changes of second heartbeat-specific morphology parameters referring to S-waves and/or Q-waves only (which is interpreted to mean other morphology parameters, 
What Zhang lacks, which is explicitly isolating a particular morphology wave parameter for comparison, Rotherberg teaches that it is desirable to apply a comparison algorithm to isolate the negative waves only, of P-waves (para. 0077), which allows determination of a location of the sensor used for measuring the cardiac morphology (para. 0099, 0101). Although Rotherberg shows identifying heartbeat-specific morphology parameters related to P-waves, Examiner relies upon Rotherberg as a teaching for specific isolation of negative waves only, and determining changes of negative waves only, against a template. In this case, Rotherberg uses a template for P-waves, but the teaching is relevant since Rotherberg also shows determining a ratio of the negative waves against positive waves, for the benefit of determining location of the sensor (para. 0099, 0101). As discussed above, the claim does not specify that after the negative and positive waves are determined (according to the first comparison algorithm), that 


Regarding claim 3, Zhang shows wherein the first comparison algorithm is configured to determine more heartbeat-specific morphology parameters than the second comparison algorithm, since in para. 0028, Zhang describes using one comparison algorithm to determine if a single heartbeat-specific morphology parameter indicates a treatable rhythm, and also one other comparison algorithm showing correlation of a plurality of corresponding heartbeat-specific morphology parameters, wherein the treatability corresponds to type of VT, para. 0058. The claim language is broad and does not define what is meant by “more heartbeat-specific morphology parameters”, since based on the example above, the claim can be shown at least two different ways: Scenario #1: Examiner considers “more” to refer to the number of individual parameters being analyzed, such that the single heartbeat-specific morphology parameter analysis can be considered to determine more heartbeat-specific morphology parameters since it can run multiple individual comparisons; and Scenario #2: Examiner considers “more” to refer to the collection of parameters analyzed at once, such that the correlation analysis can be considered to determine more heartbeat-specific morphology parameters since it uses more parameters in the analysis versus just one or multiple individual comparisons, as described in para. 0028. 
Regarding claim 5, Zhang shows wherein each of the first comparison algorithm and the second comparison algorithm is configured to determine at least two heartbeat-specific 
Regarding claim 6, Zhang shows assigning to a heartbeat-specific indicator a first value indicative for the ventricular tachycardia when the heartbeat is classified as being indicative for the ventricular tachycardia (as previously discussed, Figs. 9-17, para. 0020 shows discriminating between the different types of tachycardia, including indicating ventricular tachycardia by performing the analysis or different “techniques” described in para. 0026-0029, 0058, 0068-0073, 0079-0084).
Regarding claim 7, Zhang shows wherein the first value is assigned to the heartbeat-specific indicator when at least one of the changes of the first heartbeat-specific morphology parameters and/or at least one of the changes of the second heartbeat-specific morphology parameters is indicative for the ventricular tachycardia, and/or wherein a second value indicative for a supraventricular tachycardia is assigned to the heartbeat-specific indicator when none of the changes of the first heartbeat-specific morphology parameters and none of the changes of the second heartbeat-specific morphology parameters is indicative for the ventricular tachycardia (as previously discussed, Figs. 9-17, para. 0020 shows discriminating between the different types of tachycardia, including indicating no tachycardia is present by performing the analysis or different “techniques” described in para. 0026-0029, 0058, 0068-0073, 0079-0084).
Regarding claim 8, Zhang shows wherein the first comparison algorithm is configured to compare the first cardiac signal to a template to identify a change of a first R-wave parameter (para. 0043, 0063), as well as a change of a first Q-wave parameter and/or a change of a first S-
Regarding claim 10, Zhang shows wherein the first comparison algorithm is configured to identify changes of several first Q-wave parameters, changes of several first R-wave parameters, and/or changes of the several S-wave parameters as respective first heartbeat-specific indicators (para. 0063, with para. 0062-0079 showing beat-specific analysis so that one of the QRS of one heartbeat can be a first heartbeat-specific indicator).
Regarding claim 11, Zhang shows analyzing heartbeat specific QRS for the above template comparison algorithms, for determination of the type of tachycardia, including no tachycardia (para. 0044-0046, 0062-0079, showing beat-specific analysis so that one of the QRS of one heartbeat can be a first heartbeat-specific indicator, while another one of the QRS of a subsequent heartbeat can be a second, third, fourth, and so on heartbeat-specific indicator; and as discussed in the rejection to claim 1 above, the analysis techniques used by Zhang indicate a condition of tachycardia and type of tachycardia, as well as no tachycardia), wherein the analysis is heartbeat-specific and time-based, wave-specific, including negative waves (para. 0062-0079).
Regarding claim 12, Zhang shows wherein the third value is assigned to the heartbeat-specific QRS-indicator when a number of Q-waves in the first cardiac signal differs from a number of Q-waves in a template, wherein that number may be 1 (para. 0046, 0063, 0110, 
Regarding claims 15 and 16, Zhang shows wherein the second comparison algorithm is configured to compare the second cardiac signal to the second template to identify a change of an S-wave morphology parameter as a second heartbeat-specific indicator (para. 0063, with para. 0062-0079 showing beat-specific analysis so that one of the QRS of one heartbeat can be a first heartbeat-specific indicator, while another one of the QRS of a subsequent heartbeat can be a second heartbeat-specific indicator), and wherein the second comparison algorithm is configured to identify changes of several S-wave morphology parameters as second heartbeat-specific indicators (wherein as cited, several identified S-wave changes can be identified). And as discussed in the modification in view of Rothenberg, above, the comparison algorithm (first, second, etc.) is customizable to isolate a particular wave for a given cardiac signal for comparative assessment for the determination of VT.
Regarding claim 17, Zhang shows wherein the second cardiac signal corresponds to a near-field signal of the heartbeat, and/or wherein the second comparison algorithm is configured to assign to a heartbeat-specific S-indicator a third value when at least one of the second heartbeat-specific morphology parameters is indicative for the ventricular tachycardia, and/or wherein the second comparison algorithm is configured to assign to the heartbeat-specific S-indicator a fourth value when none of the second heartbeat-specific morphology parameters is indicative for the ventricular tachycardia (para. 0063, with para. 0062-0079 
Regarding claim 19, as discussed in the rejection to claim 17 above, Zhang shows QRS-specific analysis in para. 0062-0079, with wave-specific identification (para. 0046) and analysis (para. 0062-0063), wherein analysis of one specific morphology parameter against a template can indicate the type of VT (para. 0067-0069). The claim language is broad, and any of these morphology parameters can arbitrarily be considered an assigned first or third value, depending on the context. Examiner considers that when Zhang analyzes a heart rhythm for a longer time period rather than a beat-by-beat basis, such as in para. 0062, that the first value is assigned to the heartbeat-specific indicator of x1 or indicator of a single ventricular event, when the third value is assigned to the heartbeat-specific QRS-indicator of the longer rhythm comprising the multiple QRS beats and more than one ventricular event, para. 0062. Examiner can also consider wherein the QRS indicator is shown by various QRS template signals described in para. 0063, as the third value, and the first value assigned to a heartbeat-specific indicator of one of those morphology parameters, such as the R-wave width, para. 0063.
Regarding claim 20, Zhang shows using wavelet approach (para. 0063) but that the templates can also use non-wavelet approach (para. 0064-0072).

Regarding claim 23, Zhang shows wherein at least one of the amplitude window, the time window for detecting Q-waves, and the common time window for detecting S-waves and R-waves is set patient-specific (para. 0005-0009, wherein the analysis is for a specific patient, using the time windows discussed in paras. 0062-0065).
Regarding claim 26, Zhang shows wherein applying the first comparison algorithm comprises identifying waves in the first signal (para. 0063, with para. 0062-0079 showing beat-specific wave-based comparison analysis, wherein so that one of the QRS of one heartbeat can be a first signal). And as discussed in the modification in view of Rothenberg, above, the comparison algorithm (first, second, etc.) is customizable to identify and isolate a particular wave in a given cardiac signal for comparative assessment for the determination of VT.
Regarding claim 27, Zhang shows wherein applying the first comparison algorithm comprises determining properties of the identified waves in the first signal (para. 0062-0079 showing different properties, including QRS wave-specific features).
Regarding claim 28, Zhang shows wherein applying the first comparison algorithm comprises comparing the identified waves in the first signal to waves in a template (para. 0062-0079 showing comparing the waves using weights, ratios, and templates to determine if the identified waves are abnormal against the template).
Regarding claim 29, Zhang shows wherein applying the second comparison algorithm comprises identifying waves in the second signal (para. 0063, with para. 0062-0079 showing 
Regarding claim 30, Zhang shows wherein applying the second comparison algorithm comprises determining properties of identified negative waves in the second signal (para. 0063, 0078-0083).
Regarding claim 31, Zhang shows wherein applying the second comparison algorithm comprises comparing negative identified waves in the second signal to negative waves in a template (para. 0063, 0078-0083).
Regarding claim 33, Zhang shows wherein in addition to sensing the first cardiac signal, further comprising at least one of detecting an increase in the heartrate, detecting an increase in the ventricular rate, and detecting a decrease in the variability of the ventricular rate (para. 0062-0065, 0078-0083, as discussed above, showing determining changes and variability in the heart rhythm in order to determine the type of tachycardia, including no tachycardia). Zhang lacks explicitly showing detecting any of these features prior to sensing the first cardiac signal. However, since Zhang shows that obtaining heart rate variability information is standard in the art and also non-invasive (para. 0044), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have detected an increase in the heartrate, non-invasively, before performing the invasive signal detection and analysis features of Zhang. The motivation for modification would have been to perform the simpler and non-invasive tasks first, to check a patient’s vitals before performing any further procedure, as is standard in the art.

Regarding claim 36, as discussed in the rejection of claim 34 above, Zhang shows different comparison algorithms used, so that one can arbitrarily be designated a first, second, etc. And as discussed in the modification in view of Rothenberg, above, the comparison algorithm (first, second, etc.) is customizable to identify and isolate a particular wave in a given cardiac signal for comparative assessment for the determination of VT. In this case, claim 36 is broad enough to include Zhang’s teaching wherein the controller uses a first comparison analysis (para. 0066-0069, describing correlation analysis of a plurality of morphology parameters) to determine for a treatable heart rhythm (para. 0058) or a non-treatable heart rhythm (para. 0058), and wherein the second comparison analysis would be to determine if further analysis is needed. Zhang shows that if VT is determined, then further analysis is skipped and stimulation therapy is delivered (para. 0058-0059). Zhang shows that if VT is not determined and SVT is instead determined, then the second comparison algorithm is applied, to verify SVT (para. 0072) with no stimulation therapy delivered (para. 0073).
Regarding claim 37, since Zhang shows in Figs. 2-3 and paras. 0034-0038 that the system comprises different combinations of electrodes pairs for sensing and stimulation purposes, so any electrodes on a chosen lead can arbitrarily be considered a first electrode pair, and any electrodes on another chosen lead can arbitrarily be considered a second electrode pair, with all of these various signals compared for analysis, then the combination of electrodes can include having one in common between the first pair and second pair of electrodes described 
Regarding claim 40, Zhang shows wherein the analysis module is configured to classify the heartbeat as being indicative for the ventricular tachycardia and/or to assign a first value indicative for the ventricular tachycardia to a heartbeat-specific indicator when at least one of the changes of the first heartbeat-specific morphology parameters and/or at least one of the changes of the second heartbeat-specific morphology parameters is indicative for the ventricular tachycardia (para. 0062-0065, 0078-0083, as discussed above, showing determining changes and variability in the heart rhythm in order to determine the type of tachycardia, including no tachycardia).
Regarding claim 41, Zhang shows a stimulation module connected with the analysis module and configured to deliver stimulation energy to at least one of the second electrode pair and a further electrode pair connected to the stimulation module, wherein the analysis module is configured to control the stimulation module based on the heartbeat-specific indicators of a predefined number of consecutive heartbeats (para. 0062-0065, 0078-0083, as discussed above, showing heartbeat-specific analysis of QRS waves and determining patterns, changes and variability in the heart rhythm in order to determine the type of tachycardia, including no tachycardia, in order to provide treatment via the discussed electrodes of claim 34, as needed).

Regarding claim 43, Zhang shows comprising a telemetry module connected with the analysis module to exchange data between the analysis module and a programming device, wherein at least one of the first comparison algorithm and the second comparison algorithm is adjustable by patient-specific parameters (para. 0020-0021, 0062-0065, 0102, as discussed above, showing heartbeat-specific analysis of QRS waves, which are patient-specific, and determining patterns, changes and variability in the heart rhythm in order to determine the type of tachycardia, including no tachycardia, in order to provide treatment via the discussed electrodes of claim 34, as needed).
Regarding Claim 44, see the rejection of claim 1 above, which also applies here, wherein the combination of Zhang and Rothenberg render obvious the recited executable method performable by a processor of a medical device to analyze cardiac signals for VT.
Regarding claim 55, Zhang shows a method comprising determining a far-field EGM signal relating to a heartbeat (para. 0043, 0063); determining a near-field EGM signal relating to the same heartbeat (para. 0063); comparing the far-field EGM signal with a far-field template 
What Zhang lacks, which is explicitly isolating a particular morphology wave parameter for comparison to show S-wave and/or Q-wave only, Rotherberg teaches that it is desirable to apply a comparison algorithm/template to isolate the negative waves only, of P-waves (para. 0077), which allows determination of a location of the sensor used for measuring the cardiac 

Regarding Claim 56, Zhang further shows wherein the electric stimulation signal is delivered to at least two stimulation electrodes when the heartbeat-specific indicator of at least a second number of heartbeats in a sequence of a first number of heartbeats has the first value (para. 0058; Figs. 9-17).
Regarding Claim 57, Zhang shows wherein the method is performed by an implantable medical device, wherein the implantable medical device comprises an implantable pacemaker and/or an implantable cardioverter-defibrillator (para. 0024).
Regarding Claim 58, Zhang shows wherein a second value indicative for a supraventricular tachycardia is assigned to the heartbeat-specific indicator when none of the first changes and the second changes is indicative for the ventricular tachycardia (Figs. 9-17, para. 0058, showing that the changes can indicate a condition other than VT).
Regarding Claim 59, Zhang shows a method comprising recording two EGM-signals representing different spatial summation of action potential signals during a heartbeat (para. 0042, showing recording a plurality of different EGM signals; Figs. 4-8, para. 0014); using an algorithm to determine if morphology parameters of waves in each of the two EGM-signals are 
Regarding Claim 60, Zhang shows wherein one of the two EGM-signals is a far-field EGM-signal of the heartbeat and the other of the two EGM-signals is a near-field EGM-signal (para. 0063), and wherein using the algorithm comprises comparing the morphology parameters of waves in the far-field EGM-signal of the heartbeat with corresponding morphology parameters of waves in a far-field EGM-signal of a normal heartbeat and comparing the morphology parameters of waves in the near-field EGM-signal of the heartbeat with corresponding morphology parameters of waves in a near-field EGM-template of the normal heartbeat (para. 0063, 0078-0084).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang and Rothenberg as applied to claim 11, above, and in further view of Jarverud (US 2004/0049238 A1, hereinafter “Jarverud”, previously cited).
Regarding claim 13, Zhang shows wherein the third value is assigned to the heartbeat-specific QRS-indicator when a noise, as represented by the presence of R-wave double counting, shows a difference in expected counts in the first cardiac signal from a template (para. 0043 showing comparing R-wave for cardiac noise sources) and/or when R-wave symmetry is shifted in slope or polarity (para. 0063, 0109-0110, 0114 further R-wave analysis for deviation or difference, and when there is a difference, then the third value is assigned to the heartbeat-specific QRS-indicator as discussed in claim 11 above). Zhang in view of Rothenberg lacks teaching wherein the R-wave analysis includes counting or determining when a notching of the R-wave in the first cardiac signal differs from a notching of the R-wave in the template, but since Zhang shows determining when an R-wave characteristic differs from the expected norm or template that the R-wave feature is being compared against, this known feature would have been an obvious feature to detect. Jarverud teaches that it is known in the art to specifically determine notch characteristics of a cardiac signal against a template, and to determine if there are any differences from the template (para. 0016), wherein the notch characteristics include R-wave notching (para. 0016-0017, 0042) which is continuously monitored (para. 0039) to check for differences and discrepancies (para. 0042) to relay the cardiac condition (Fig. 9, para. 0019, 0042, 0045). Since determining differences of notching of the R-wave in a cardiac signal against a template is shown to provide the benefit of detecting cardiac condition and cardiac changes in a patient, as taught by Jarverud, then it would have .

Claims 9, 14, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang and Rothenberg as applied to claims 8, 11, and 17, respectively, and in further view of Glassner et al (US 3,554,187, hereinafter “Glassner”, previously cited).
Regarding claim 9, Zhang shows wherein the first comparison algorithm is configured to identify the change of the first Q-wave parameter, the change of the first R-wave parameter, and the change of the first S-wave parameter (para. 0046, showing analysis of the time intervals between QRS, wherein individual morphology parameters are analyzed for changes and correlation against respective morphology templates, para. 0063, 0110). Zhang in view of Rothenberg lacks teaching that the comparison algorithm identifies the changes in a specified order, with Q, then R, then S in turn. Glassner teaches that it is well known in the art that QRS waves have a functional order (col. 1, lines 38-47), wherein full analysis of an electrocardiac signal against other electrocardiac signals for changes is time consuming (col. 1, lines 49-70), so it is beneficial to selectively analyze specific morphology parameters against those of the same type for changes (col. 2, lines 33-37), wherein Q, R, and S waves are individually obtained in 

Regarding claim 14, Zhang shows wherein the third value indicative for the ventricular tachycardia is assigned to the heartbeat-specific QRS-indicator when a number of S-waves in the first cardiac signal differs from a number of S-waves in a template (para. 0063 and 0110 describing comparing individual morphology parameters against a template to determine the existence of a condition; para. 0063, and when there is a difference, then the third value is assigned to the heartbeat-specific QRS-indicator as discussed in claim 11 above). While Zhang lacks explicitly describing comparing S-waves in the same detail as Zhang discusses comparing Q-waves and R-waves, Zhang shows beat morphology parameter analysis which includes time 
Regarding claim 18, see the rejection of claim 14 above, wherein it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have considered S-wave analysis when considering Q-wave and R-wave analysis for determination of the existence and type of VT, since Q and R wave intervals, as they relate to the S-wave, are shown compared against templates by Zhang in view of Rothenberg. Based on this reason for modification, it would have also been obvious to assign the third value to the heartbeat-specific S-indicator when a number of S-waves in the second cardiac signal differs from a number of S-waves in a template.  Furthermore, as taught by Glassner in the rejection to 
Regarding claim 24, Zhang shows wherein a length of the common time window for detecting Q-waves, S-waves and R-waves is set to be a predefined time length (para. 0062-0065), but Zhang lacks explicitly showing that when selecting the length of time for analyzing particular Q, R, and S waves to set the S-waves and R-waves to be about two times a length of the time window for detecting Q-waves. Since Zhang shows analyzing individual morphology parameters to determine for VT (para. 0046, showing analysis of the time intervals between QRS, wherein individual morphology parameters are analyzed for changes and correlation against respective morphology templates, para. 0063, 0110), it would have been beneficial to have set specific time windows for the different waves being analyzed. Glassner teaches that it is well known in the art that QRS waves have a functional order (col. 1, lines 38-47), wherein full analysis of an electrocardiac signal against other electrocardiac signals for changes is time consuming (col. 1, lines 49-70), so it is beneficial to selectively analyze specific morphology parameters against those of the same type for changes (col. 2, lines 33-37), wherein Q, R, and S .

Claims 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhang and Rothenberg as applied to claim 22 above, and further in view of Dusan et al (US 8,924,736 B1, hereinafter “Dusan”, previously cited).
Regarding claim 25, Zhang shows determining and analyzing amplitude features of the QRS morphology parameters (para. 0063) over predefined windows of time (para. 0062-0065). Zhang lacks explicitly showing setting an amplitude window for the data in the first cardiac signal, and setting it as asymmetric with respect to an isoelectric line of the first signal, although Zhang shows actively processing amplitude information in the windows (para. 0080). Dusan teaches that it is known to differentiate cardiac signals for a particular patient by creating a baseline template and comparing the cardiac signals to it and filtering the differences, such as by using a moving time window comprising changing amplitude over time, so that an amplitude time window is provided (col. 3, line 34-col. 4, line 12). Dusan shows that this method customizes the morphology analysis according to the patient, and effectively allows analysis of how the patient’s morphology differs from an isoelectric baseline (col. 9, lines 45-55), wherein the data for the cardiac signal is set non-mirror symmetric since it is shown to have asymmetrical wave amplitude features set to the zero baseline of the isoelectric baseline (col. 9, lines 45-55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang’s processing of amplitude information in the time windows to explicitly incorporate the amplitude window features of Dusan, in order to effectively customize the data analysis according to a particular patient’s 
Regarding claim 32, Zhang shows comprising using the first electrode pair and second electrode pair to obtain cardiac signals from the patient, for individual signal morphology parameter analysis of said signals from said electrodes (para. 0062-0079). While Zhang does not explicitly recite determining templates from these electrode pairs, Zhang shows that the analysis performed requires modifying and correlating the morphology parameters against known features in order to determine for VT. See the rejection of claim 25 above, wherein the teaching of Dusan also applies here. Dusan explicitly teaches using templates for comparing morphology parameters, for the purpose of standardizing the data of a particular patient against those of “normal” heartbeats of a patient, in order to more effectively determine deviation from the baseline of what is normal. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang’s correlation methods to include correlation against normal heartbeats, wherein normal and patient-specific templates are created from the cardiac data in order to effectively compare them to each other to determine cardiac conditions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792